Case 3:18-cv-00141-KHJ-FKB Document 89-1 Filed 05/24/21 Page 1 of 7




                   EXHIBIT A
      Case 3:18-cv-00141-KHJ-FKB Document 89-1 Filed 05/24/21 Page 2 of 7




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

 SHELA M. BLACKWELL and JO ANN
 BATTIESTE, on behalf of the Sta-Home
 Health & Hospice, Inc. Employee Stock
 Ownership Plan, and on behalf of a class of
 all other persons similarly situated,
                                                      Case No. 3:18-cv-141-CWR-FKB
                       Plaintiffs,

 v.

 BANKERS TRUST COMPANY OF
 SOUTH DAKOTA, a South Dakota
 Limited Liability Corporation,

                       Defendant.



         FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE

       Plaintiffs Shela Blackwell and Jo Ann Battieste, individually and as Class

Representatives (“Plaintiffs” or “Class Representatives”), have submitted a Motion for Final

Approval of Settlement of the Class Action Settlement Agreement dated January 13, 2020 (the

“Settlement Agreement”) and Certification of Settlement Class. Plaintiffs’ Counsel has also

submitted to the Court their Unopposed Motion for Attorneys’ Fees, Costs and Service Awards

to the Class Representatives.

       On January 26, 2021, this Court granted preliminary approval to the proposed class

action settlement set forth in the Settlement Agreement. D.I. 88. This Court also approved the

procedure for giving Class Notice to the members of the Settlement Class, and set a Final

Approval Hearing to take place on June 23, 2021. The Court finds that due and adequate notice

was given to the Settlement Class as required in the Court’s Order.
      Case 3:18-cv-00141-KHJ-FKB Document 89-1 Filed 05/24/21 Page 3 of 7




       The Court has reviewed the papers filed in support of the motion for Final Approval,

including the Settlement Agreement and exhibits thereto, memoranda and arguments submitted

on behalf of the Settlement Class, and supporting affidavits.

       On June 23, 2021, this Court held a duly noticed Final Approval Hearing to consider: (1)

whether the terms and conditions of the Settlement Agreement are fair, reasonable and adequate;

(2) whether a judgment should be entered dismissing the Settlement Class Members’ Released

Claims on the merits and with prejudice; and (3) whether and in what amount to award attorneys’

fees and expenses to Plaintiffs’ Counsel and any service awards to the Class Representatives for

their representation of the Class.

       Based on the papers filed with the Court and the presentations made to the Court by the

Parties and by other interested persons at the Final Approval Hearing, it appears to the Court that

the Settlement Agreement is fair, adequate, and reasonable, and in the best interests of the

Settlement Class.

   IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:

   1. Definitions. This Judgment incorporates by reference the definitions in the Settlement

Agreement, and all capitalized terms used, but not defined herein, shall have the same meanings

as in the Settlement Agreement.

   2. Jurisdiction. This Court has jurisdiction over the subject matter of this action and over

all parties to this action, including all Class Members, and venue in this Court is proper.

   3. No Merits Determination. By entering this Order, the Court does not make any

determination as to the merits of this case.

   4. Settlement Class. The Court certifies the following Settlement Class as: “all persons

who, at any time, were vested participants in the Sta-Home Health & Hospice, Inc. Employee
      Case 3:18-cv-00141-KHJ-FKB Document 89-1 Filed 05/24/21 Page 4 of 7




Stock Ownership Plan and the beneficiaries of such participants. Excluded from the Settlement

Class are the Selling Shareholders and their immediate families, the directors of Sta-Home, and

legal representatives, successors, and assigns of any such excluded persons.”

   5. Designation of Class Representatives and Class Counsel. The Court confirms the prior

appointments of Plaintiffs Shela Blackwell and Jo Ann Battieste as Class Representatives, and

the law firms Bailey & Glasser LLP and Stracener & Neely as Class Counsel.

   6. Settlement Approval. Pursuant to Rule 23(e), this Court hereby approves the Settlement

and finds that it is, in all respects, fair, reasonable and adequate to the Parties. The Court further

finds that the Settlement is the result of good faith arm’s-length negotiations between

experienced counsel representing the interests of the Parties. Accordingly, the Settlement is

hereby finally approved in all respects, there is no just reason for delay, and the Parties are

hereby directed to perform its terms.

   7. Dismissal with Prejudice. Final Judgment is hereby entered with respect to the Released

Claims of all Settlement Class Members, and the Released Claims are hereby dismissed in their

entirety with prejudice and without costs, and the case shall be closed pursuant to Paragraph 20

of this Order.

   8. Releases. The releases as set forth in section 3 of the Settlement Agreement together with

the definitions in paragraphs 3.1 and 3.2 relating thereto are expressly incorporated herein in all

respects and made effective by operation of this Judgment. The Court hereby approves the

release provisions as contained and incorporated in section 3 of the Settlement Agreement,

including but not limited to the definitions of Released Claims and Releasees. The Settlement

Class Members shall be deemed to have, and by operation of the Judgment shall have, fully,

finally and forever released, relinquished and discharged all Released Claims against the
      Case 3:18-cv-00141-KHJ-FKB Document 89-1 Filed 05/24/21 Page 5 of 7




Releasees.

   9. Bar Order. Plaintiffs and all members of the Settlement Class are hereby barred and

enjoined from filing any claim or action against any Releasee based on a Released Claim. The

foregoing provision shall be a complete defense to any such lawsuit or claims against any of the

Releasees.

   10. Approval of Class Notice. The form and means of disseminating the Class Notice as

provided for in the Order Preliminarily Approving Settlement and Providing for Notice

constituted the best notice practicable under the circumstances, including individual notice to all

Settlement Class Members who could be identified through reasonable effort. Said Notice fully

satisfied the requirements of Rule 23 and complied with all laws, including, but not limited to,

the Due Process Clause of the United States Constitution.

   11. Attorneys’ Fees and Expenses. Plaintiffs and Plaintiffs’ Counsel have moved for an

award of attorneys’ fees in the amount of $1,600,000 and costs and expenses of $639,924.25.

The Court has considered this application separately from this Judgment. The Court finds that an

award of $1,600,000 in attorneys’ fees, and $639,924.25 in costs and expenses is fair and

reasonable, and the Court approves of Plaintiffs’ Counsels attorneys’ fees, costs and expenses in

these amounts to be paid from the Settlement Amount.

   12. Service Award. The Court further finds that Service Awards for Shela Blackwell and Jo

Ann Battieste in the amount of $20,000 each is fair and reasonable, and the Court approves of

the Service Awards in this amount. The Court directs the Settlement Administrator to disburse

these amounts to Shela Blackwell and Jo Ann Battieste from the Settlement Amount as provided

in the Settlement Agreement.

   13. Use of Order. Neither this Order, the fact that a settlement was reached and filed, the
      Case 3:18-cv-00141-KHJ-FKB Document 89-1 Filed 05/24/21 Page 6 of 7




Settlement Agreement, nor any related negotiations, statements or proceedings shall be construed

as, offered as, admitted as, received as, used as, or deemed to be an admission or concession of

liability or wrongdoing whatsoever or breach of any duty on the part of Bankers Trust. This

Order is not a finding of the validity or invalidity of any of the claims asserted or defenses raised

in the action. In no event shall this Order, the fact that a settlement was reached, the Settlement

Agreement, or any of its provisions or any negotiations, statements, or proceedings relating to it

in any way be used, offered, admitted, or referred to in the action, in any other action, or in any

judicial, administrative, regulatory, arbitration, or other proceeding, by any person or entity,

except by the Parties and only the Parties in a proceeding to enforce the Settlement Agreement.

    14. Continuing Jurisdiction. Without affecting the finality of this Judgment in any way, this

Court hereby retains continuing jurisdiction over the administration, consummation,

enforcement, and interpretation of the Settlement Agreement, the Final Judgment, and for any

other necessary purpose, including to ensure compliance with the Protective Order.

    15. Termination of Settlement. This Settlement Agreement may be terminated by either

Party if (i) the Court declines to approve the Settlement by entering the Final Order, or (ii) the

Final Order entered by the Court is reversed or modified in any material respect by any Appeal

Proceeding, provided that the terminating party, within fourteen (14) calendar days from the date

of such event, furnishes written notice to Plaintiffs’ Counsel or Defendant’s Counsel, as the case

may be, of the termination of this Settlement, specifying the terms modified or not approved that

give rise to the right to terminate.

        If the Settlement Agreement is terminated, the following shall occur: (i) Plaintiffs’

Counsel or Defendant’s Counsel shall promptly after the date of termination of the Settlement

Agreement notify the Court and return any Settlement Amount to the Defendant, except for
      Case 3:18-cv-00141-KHJ-FKB Document 89-1 Filed 05/24/21 Page 7 of 7




amounts disbursed or incurred pursuant to Section 8.1; (ii) the Lawsuit shall for all purposes

revert to its status as of the day immediately before September 14, 2020, and the Parties shall

request a scheduling conference with the Court; and (iii) the Settlement shall be deemed void and

of no further force and effect.

   16. Implementation of the Agreement. The Parties are hereby authorized to implement the

terms of the Agreement.

   17. Reasonable Extensions. Without further order of this Court, the Parties may agree to

reasonable extensions of time to carry out any of the provisions of the Agreement.

   18. CAFA Notice. Bankers Trust has provided notification to all appropriate federal and

state officials regarding the Settlement as required by 28 U.S.C. § 1715.

   19. Entry of Final Judgment. There is no just reason for delay in the entry of this Order and

Final Judgment and immediate entry by the Clerk of the Court is hereby directed.

   20. Action Closed. The Clerk of the Court is hereby directed to close the Action.

       IT IS SO ORDERED



Dated: ___________________________                   ____________________________________
                                                     THE HONORABLE KRISTI H. JOHNSON
                                                     U.S. DISTRICT COURT JUDGE
